Citation Nr: 1628047	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-36 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for service-connected lumbar spine degenerative joint disease (DJD), rated as 10 percent disabling prior to October 7, 2014, and as 20 percent disabling from that date.

2. Entitlement to service connection for an upper back condition, to include degenerative disc disease (DDD), bone spurs, and arthritis.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to August 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

During the course of the appeal, the Veteran received 100 percent compensation for his lumbar spine disability while convalescing from surgery from August 19, 2013 to December 1, 2013.  As a 100 percent rating is the maximum payable, the period from August 19, 2013 to December 1, 2013 is not for consideration in this appeal.  A December 2014 decision review officer decision granted a 20 percent rating for the lumbar spine disability effective from October 7, 2014.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
  
The issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder has been 
raised by the record in a March 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Prior to October 7, 2014, the Veteran's DJD of the lumbar spine was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.

2. From October 7, 2014, the Veteran's DJD of the lumbar spine has been manifested by forward flexion greater than 30 degrees without ankylosis or incapacitating episodes due to invertebral disc syndrome (IVDS). 

3. The preponderance of the probative evidence indicates that an upper back condition, to include DDD, bone spurs, and arthritis, was not shown in service or for many years thereafter and is not related to service. 


CONCLUSIONS OF LAW

1. Prior to October 7, 2014, the criteria for an evaluation in excess of 10 percent for DJD of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

2. Since October 7, 2014, the criteria for an evaluation in excess of 20 percent for DJD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

3. The requirements for establishing service connection for an upper back condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of his claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claims; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in July 2010.  The case was last readjudicated in December 2014.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records and VA examination reports.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

A. Increased Rating for Lumbar Spine DJD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,   or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

By way of history, service connection for the Veteran's DJD of the lumbar spine was originally granted in an August 2003 rating decision, with a 10 percent rating assigned effective in November 2002.  The Veteran filed the instant claim for an increased rating in July 2010.  In a December 2014 decision review officer decision, the RO increased the rating to 20 percent disabling, effective October 7, 2014; thus, the Veteran seeks a rating in excess of 10 percent prior to October 7, 2014, and in excess of 20 percent thereafter.

Additionally, the Board notes that a September 2013 rating decision granted a 
separate 10 percent rating for radiculopathy of the left leg.  The Veteran has not appealed the evaluation or effective date of that determination.  Thus, such matter is not before the Board, and symptomatology attributed thereto cannot be considered in the evaluation of the lumbar spine disability.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The Veteran's lumbar spine disability is rated under Diagnostic Code 5242, which utilizes the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.       Id.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, IVDS with incapacitating episodes having a total duration of at least 1 week but less than          2 weeks during the past 12 months warrants a 10 percent rating.  A 20 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.     A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R.       § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by   a physician and treatment by a physician.  Id.

The Veteran was first afforded a VA examination for this claim in November 2010.  He reported worsening low back pain with flare-ups occurring every five to six months and lasting between two and four weeks.  He reported that the flare-ups are worsened by cold weather and excessive activity, and alleviated by warm weather and heating pad application, and that his normal activities are limited by 20 percent during flare-ups.  The Veteran denied urinary symptoms, paresthesias, or a history of incapacitating episodes of spine disease.  He endorsed a history of fatigue, decreased motion, weakness, stiffness, and spasm.  He described his lumbar spine pain as severe, constant, and daily pain that radiates to his left and right hips.  He reported that he is limited to walking one to three miles and has to limit his standing to less than 30 minutes.  The Veteran also reported that he had been unemployed for the past one to two years which he attributed to a bad job market.  Upon physical examination, the Veteran was found to have a normal gait with no ankylosis, spasm, atrophy, guarding, or pain with motion, tenderness, or weakness.  Range of motion testing revealed flexion to 90 degrees; extension to 15 degrees; bilateral side-bend to 30 degrees; and bilateral rotation to 30 degrees.  There was no objective evidence of pain on active motion and following repetitive motion there was no additional loss of joint function.  Motor strength was normal and no diminished sensory pattern was noted.   

During a March 2012 VA orthopedic spine surgery consult, the Veteran reported axial low back pain with weakness in the left leg when walking.   He denied any radiating pain on straight leg raising or loss of bowel or bladder control.  He described the pain as sharp and aggravated by physical activities but relieved somewhat by pain medication.  A Magnetic Resonance Imaging (MRI) taken of the lumbar spine at that time showed mild spurring and disc narrowing and protrusion across the lumbar spine.  The impression was moderate degenerative spondylosis with moderately severe right L4-L5 degenerative apophysitis and foraminal stenosis and left L5-S1 foraminal stenosis.  X-rays taken at that time produced an impression of relatively limited degenerative spondylosis.  An epidural steroid injection (ESI) was administered.  

In July 2012, the Veteran reported for a follow-up consult.  He reported low back pain and stated that the ESI provided excellent relief but then he returned to work and his symptoms recurred.  Follow-up was scheduled for three months but the Veteran did not return.  

In January 2013, the Veteran again reported chronic back pain with radiation down his left leg.  He was prescribed medication for nerve pain.  A March 2013 lumbar spine MRI produced results consistent with the previous MRI and the Veteran elected lumbar spine surgery.  

The Veteran was afforded another VA examination in May 2013.  He reported constant lower back pain, worse with sitting, bending, and lifting more than 15 pounds.  He stated that he currently works as a kitchen aid in a nursing home.  Range of motion testing revealed flexion to 90 degrees; extension to 30 degrees; bilateral side-bend to 30 degrees; and bilateral rotation to 30 degrees.  There was objective evidence of pain on right lateral flexion at 30 degrees.  Following repetitive motion there was no additional loss of function.  Functional loss was reported in the form of pain on movement.  Muscle strength was normal, and mild intermittent pain of the left lower extremity was noted, but the Veteran did not have any other radiculopathy symptoms.  The examiner reported that the Veteran did not have IVDS.  The examiner described the functional impact of the disability as mild limitations in lifting, bending, and sweeping ability.

In August 2013, the Veteran underwent a decompressive laminectomy at L4 with bilateral L4-5 medial facetectomy and partial foraminotomy and bilateral posterolateral fusion at L4-5. The Veteran was discharged one day after the surgery.  

The Veteran was examined again in October 2014.  He reported intermittent low back pain that is provoked by prolonged standing at work and twisting in the car. The Veteran denied flare-ups.  Range of motion testing revealed flexion to 60 degrees; extension to 15 degrees; bilateral side-bend to 25 degrees; and bilateral rotation to 20 degrees.  No objective evidence of pain on motion was found and there was no further loss of function following repetitive testing.  Functional loss was reported in the form of less movement than normal and pain on movement.  Muscle strength, reflexes, and the sensory examination were normal, and mild intermittent pain, paresthesias and/or dysesthesias in the left lower extremity were again reported.  No IVDS was noted.  The examiner described the functional impact of the disability as limitations in standing and walking.  The examiner did not note ankylosis of the lumbar spine. 

After review of the evidence of record, the Board finds that a higher rating for the Veteran's lumbar spine disability is not warranted for either period on appeal.  

Addressing the period prior to October 7, 2014, the medical evidence shows that the Veteran's lumbar spine disability was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, with no additional limitation of motion due to pain, and without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  In this regard, the 
2010 and 2013 VA examinations each revealed forward flexion to 90 degrees with combined ranges of motion of 225 degrees and 240 degrees, respectively, with no additional loss following repetitive motion.  VA and private treatment records from this period do not note reduced range of motion or other symptoms or functional impairment warranting a higher rating.  Therefore, a rating in excess of 10 percent is not warranted prior to October 7, 2014.

Turning to the period from October 7, 2014, the evidence reflects that the Veteran's lumbar spine disability was manifested by forward flexion to 60 degrees without ankylosis or incapacitating episodes due to IVDS.  The October 2014 VA examination revealed forward flexion to 60 degrees, but not ankylosis.  Accordingly, a rating in excess of 20 percent is not warranted.  

The Board has considered the Veteran's statements regarding the difficulty he experiences walking, sitting, bending, lifting, and standing, as well as his subjective symptoms, including pain, fatigue, weakness, and stiffness.  The Board also notes the Veteran's statement that he performed the motions on the 2010 VA examination with difficulty, and that the examination was not representative of his mobility picture.  However, the Board concludes that the medical findings on objective examinations are of greater probative value than the lay allegations regarding the severity of his lumbar spine disability.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent prior to October 7, 2014, and in excess of 20 percent from October 7, 2014 for the Veteran's lumbar spine disability. 

Moreover, the 2010 VA examiner found no separate neurological diagnosis attributable to his low back disability, and the 2013 and 2014 examiners indicated that the Veteran did not have neurological impairment related to his low back disability other than radiculopathy of the left leg, which, as noted above, has been separately compensated.  Accordingly, a separate rating for a neurological disability is not warranted.  38 C.F.R. § 4.124a.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 reasonably describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently  shown by the evidence based on more severe limitation of motion, ankylosis,      and incapacitating episodes.  Thus, the Board finds his low back disability picture   is contemplated by the rating schedule, and the assigned schedular evaluations        are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.

Finally, the Veteran has not asserted that his lumbar spine disability has rendered him unemployable, nor does the evidence suggest such.  Thus, the Board finds that a claim for a total disability rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.     Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B. Service Connection for Upper Back Condition

The Veteran contends that his upper back condition is related to repeated trauma suffered from in-service parachuting injuries.  During VA treatment and at the November 2014 VA examination, the Veteran contended that his condition began during service.  The Veteran also asserted in his September 2011 notice of disagreement that his upper back condition resulted from the parachute jumps even though it did not manifest until many years later.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.                § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.         §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  
As an initial matter, the Board notes that the Veteran was diagnosed with DJD and disc disease of the cervical spine by the May 2013 VA examiner.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition manifested in service or within the presumptive period, or is otherwise related to service.
The Veteran's STRs do not contain any complaints, treatment, findings or diagnoses consistent with an upper back condition, to include arthritis.  However, the STRs do contain reports of treatment for other conditions, including a November 1988 report of left foot pain, an August 1989 report of a cut right index finger, a March 1990 report of varicose veins, an April 1990 report of a sore throat and an April 1990 report of lower extremity numbness associated with his May 1990 bilateral fasciotomies.  The separation examination is unavailable; however during a VA examination conducted in October 1990, the Veteran reported no recent complaints and a past medical history of bilateral osteotomies of the anterior leg compartments and varicose veins.  On a December 1991 VA examination, the Veteran reported experiencing a squeezing sensation in his legs, pain in his left hip and numbness in his left foot since service, as well as a past medical history of muscle hernia and bilateral fasciotomies.  

The first medical evidence of an upper back condition is from VA psychiatric treatment in October 2002.  At that time the Veteran complained of "knots" in his neck and head.  At a September 2009 VA physical therapy consult, the Veteran reported that he hit his head in a parachuting accident while on active duty in 1989.  He reported neck pain radiating into his left shoulder region and tingling in his left fingertips which has worsened since March.  The Veteran endorsed frequent headaches.  

During VA treatment in June 2010 and December 2010 at the VA Raleigh Community Based Outpatient Clinic (CBOC), the Veteran reported moderate cervical pain.  In January 2012, the Veteran transferred from the Raleigh VA Medical Center (VAMC) and was seen to establish primary care at the Asheville VAMC.  He reported neck and shoulder pain and stated that he has "hurt for a few years."  

In June 2012 the Veteran underwent an MRI of his cervical spine which revealed mild spurring along the cervical spine with the possibility of C7 or T1 nerve compression.  An impression of moderate degenerative spondylosis and moderate foraminal stenosis was provided.  Cervical spine x-rays taken at that time showed mild intervertebral disc space narrowing at C7-T1 and narrowing of the left C6-C7 and C7-T1 neuroforamina.  An impression of moderate degenerative changes throughout the cervical spine was provided.  

In January 2013 the Veteran again reported that he has experienced chronic pain in his neck since an in-service parachuting accident.

The Veteran was afforded an examination for his cervical spine claim in May 2013.  An associated x-ray showed degenerative changes of the cervical spine.  The Veteran reported that his condition began gradually and he attributed it to parachute jumps.  He reported intense pain and burning which is worsened by driving.  The pain radiates to his upper trapezius at the shoulders bilaterally with intermittent numbness in various areas of both arms.  The examiner reported a diagnosis of DJD and disc disease of the cervical spine.  The examiner opined that it was unlikely that the cervical spine condition was caused by in-service parachute jumps because, as seen on the June 2012 MRI report, the degenerative changes are widespread, which is indicative of a generalized degenerative process rather than the localized trauma that one would expect from parachute jumping.  She added that the Veteran's joints are more involved in the degenerative process than the discs, whereas one would expect primarily disc disease from parachute jump trauma.

The Veteran was examined again in October 2014.  The Veteran reported that he has had neck stiffness since 1986.  He reported heaviness and numbness in the upper left arm when driving as well as intermittent numbness in the fingertips of the left hand.  The examiner agreed with the May 2013 examiner, opining that it was unlikely that the Veteran's neck condition is related to parachute jumps during service, because the Veteran's degenerative changes are widespread with greater involvement from the joints than the discs.  

After review of the record, the Board finds that service connection for an upper back condition is not warranted.

At the outset, the Board notes that the probative evidence does not reflect that arthritis was present in service or within one year following discharge from service.  Indeed, degenerative changes of the cervical spine were not shown until over 20 years after service.  Further, to the extent that evidence was proffered to support a finding of continuity of symptomatology, the Board notes that the Veteran was not shown to have arthritis of the cervical spine in service or any neck or upper back complaints during service.  

To the extent that the Veteran asserts that he hurt his neck during parachute jumps in service and that his neck pain has continued since that time, the Board finds his account to lack credibility.  The Board bases this finding on several factors.  First, given the Veteran's history of reporting medical conditions during service, including left foot pain, a cut finger, varicose veins, a sore throat and lower extremity numbness, and his reports of other conditions but not upper back or neck pain to VA examiners in 1990 and 1991, the Board finds that the absence of reports of neck or upper back pain weighs against the likelihood that the Veteran experienced such symptoms during service or within one year from separation.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Second, the Board finds his January 2012 report that his neck and shoulder have hurt for a few years to be highly probative, because this statement was made in conjunction with establishing treatment with a new provider.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Third, the Veteran did not place the onset of his upper back symptoms in service until 2009, over 20 years after service.  Therefore, given the differing reports throughout the decades, the Board finds the Veteran's recent assertions of onset nearly 20 years ago to be not credible and significantly less probative as to his health status in service in comparison to his service treatment records and report to his treating physician.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Thus, the Board finds that continuity of symptomatology as a means to establish service connection is not applicable.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015) (to establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).  Competent evidence of a nexus between the current disability and service is thus required.

The Board finds that the opinions of the 2013 and 2014 VA examiners, provided after examinations of the Veteran and citations to specific evidence in the claims file, are highly probative, as they reflect consideration of all relevant facts.  The examiners provided adequate rationales for the conclusions reached.  Their conclusions are supported by the medical evidence of record, including the June 2012 MRI and x-ray reports showing widespread degenerative changes along the cervical spine.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record to the contrary.

The Board acknowledges the Veteran's belief that his upper back condition is related to parachute jumps during service, and, specifically, the Veteran's statements that his parachuting injuries would manifest long after service and that the examiner was incorrect in looking for specific neck trauma.  However, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion on the cause of his upper back condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of an upper back condition, to include the effects of trauma from parachute jumps on the structural condition of the cervical spine, are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his upper back condition is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In short, the preponderance of the probative evidence indicates that an upper back condition was not shown in service or for many years thereafter, and is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

For the period prior to October 7, 2014, an evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.

For the period from to October 7, 2014, an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.

Entitlement to service connection for an upper back condition, to include degenerative disc disease (DDD), bone spurs, and arthritis is denied. 




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


